
	
		II
		109th CONGRESS
		2d Session
		S. 2764
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2006
			Mr. Reid (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend Public Law 108–67 to correct a
		  provision relating to the conveyance of the Lake Tahoe Basin Management
		  Unit.
	
	
		1.Correction of
			 conveyanceSection 2 of Public
			 Law 108–67 (117 Stat. 880) is amended—
			(1)by striking Subject to and
			 inserting the following:
				
					(a)In
				generalSubject
				to
					;
			(2)in subsection (a) (as designated by
			 paragraph (1)), by striking the parcel and all that follows and
			 inserting the following: and to a portion comprising approximately 23
			 acres of land of Lots 3 and 4, as depicted on the United States and Encumbrance
			 Map, revised January 10, 1991, for the Toiyabe National Forest, Ranger District
			 Carson–1, and more particularly described as
			 S1/2NW1/4SE1/4
			 and
			 N1/2SW1/4SE1/4
			 of sec. 27, T. 15 N., R. 18 E., Mt. Diablo Base and Meridian.;
			 and
			(3)by adding at the end the following:
				
					(b)Public access
				and useNothing in this Act
				prohibits any approved general public access (through existing easements or by
				boat) to or use of land remaining within the Lake Tahoe Basin Management Unit
				after the conveyance to the Secretary of the Interior, in trust for the Tribe,
				under subsection (a), including access to and use of the beach and shoreline
				areas adjacent to the portion of land conveyed under that
				subsection.
					.
			
